675 S.E.2d 34 (2009)
Deborah BIRD
v.
James BIRD.
No. 545A08.
Supreme Court of North Carolina.
March 9, 2009.
Arlene Reardon, High Point, for James Bird.
The following order has been entered on the motion filed on the 6th day of March 2009 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Deborah Bird) shall have up to and including the 13th day of March 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 9th day of March 2009."